Under the United States Tariff Act of 1930, chapter 497 (46 Stat. 739; U.S. Code, tit. 31, § 372), the Federal Reserve Bank of New York is authorized and required, under specified conditions, to determine and certify daily to the Secretary of the Treasury "the buying rate for cable transfers." The statute directs that such determination shall be made in manner defined in the statute. Claiming that the Federal Reserve Bank has failed to determine the buying rate in manner directed by the federal statute, the appellant has brought proceedings under article 78 of the Civil Practice Act to compel the Federal Reserve Bank to make its determination in manner provided by law. The proceedings have been dismissed on the ground that the state courts have no jurisdiction to issue orders or directions to the Federal Reserve Bank in the performance of its statutory duty.
The Federal Reserve Bank is a federal agency exercising powers conferred by federal statute and performing duties imposed upon it by federal statute in a field which, under the Constitution of the United States, is within the sole and exclusive jurisdiction of the federal government. In the case of McClung v. Silliman
(6 Wheat. [U.S.] 598) the Supreme Court of the United States declared in unambiguous and emphatic language that the state court is without power to give such directions to a federal officer acting under a federal statute within a field from which the state government is excluded. No case has been cited to us where a state court has since that time assumed to give such directions. Nor has the Supreme Court of the United States in any opinion or decision cast doubt upon the scope of its decision in that case.
We are now told, however, that, though language is found in Justice JOHNSON'S opinion in that case which "seemingly supports the rule that the state courts have no jurisdiction or power to give directions to a federal agent or to control the agent's acts in the performance of a specific function entrusted to the agent by a federal statute, at least within a field from which the state is excluded by *Page 507 
the constitution of the United States," yet that the mandate of the Supreme Court of the United States, in the cited case, contrary to what is said in the opinion, affirms "on the merits" a decision of the state court holding that the state court has such power.
Examination of the mandate of the court shows clearly that it is dictated by what was said in the opinion and constitutes emphatic warning to the courts, state and federal, to remain within the field of jurisdiction allotted to each. In that case, a party aggrieved by a determination of a federal agent acting under a federal statute, applied to the state court for an order directing the federal officer to perform his duties in manner provided by the federal statute. The state court overruled a challenge to its jurisdiction by the United States government, but after consideration of the merits of the claim dismissed the application made to it for relief. The applicant for relief, disappointed by that decision against him, brought the case to the United States Supreme Court for review. The government of the United States did not, of course, challenge the order of the Supreme Court of Ohio, which had determined the case in favor of the government. The Supreme Court of the United States affirmed that determination in favor of the government on the ground that the state court had no power to grant the application. In its opinion the court pointed out that "The question before an appellate court is, was the judgment correct, not the ground on which the judgment professes to proceed" (p. 199), and the mandate or judgment of the Supreme Court of the United States, like the opinion, supplies the ground for the adjudication, for after affirming the judgment of the Supreme Court of Ohio, the mandate of the Supreme Court of the United States continues, "it being the opinion of this court that the said Supreme Court of the State of Ohio had no authority to issue a mandamus in this case." (Italics are new.)
The opinion of the court in the case of Kendall v. UnitedStates (12 Pet. [U.S.] 524), to which Judge CONWAY refers in his dissenting opinion, far from suggesting that the case *Page 508 
of McClung v. Silliman (supra) was decided on any other ground, again states the ground of the decision and recognizes its authority: "The only question directly before the court, was, whether a state court had authority to issue a mandamus to an officer of the United States, and this power was denied" (p. 617). What the court said on page 619 in reference to the decision of the court in Columbian Ins. Co. v. Wheelwright (7 Wheat. [U.S.] 534) can have no possible application to theMcClung case.
The right of a state court, in many cases, to vindicate and protect rights granted by a federal statute or to give redress for wrongs committed by a federal officer under color of authority granted by federal statute, cannot be doubted. It has been firmly established in the cases cited by Judge CONWAY, and especially in Claflin v. Houseman (93 U.S. 130.) It is to be noted, however, that in that case the court was careful to point out that there are fields from which the state courts are excluded. The question here presented is narrow. In the opinion of Mr. Justice ROSENMAN at Special Term, he said: "The question involved here is not whether rights created by a federal statute may be the subject of controversy in a state court. It is whether the manner of performance of a specific federal government statutory function by a federal statutory agency can be the subject of a decree of a state court. This case does not involve any encroachment upon the state's authority by a federal agency; or any power given by the Congress to a state court to interpret a state law; or a suit against individual federal officers who are allegedly infringing upon the rights of an individual in violation of their duties. Consequently the cases relied upon by the petitioner are not in point. Not one of them is, in the opinion of this court, authority for the proposition that a state court has the jurisdiction here urged."
The cases cited in Judge CONWAY'S opinion sustain the power of a state court acting within the field of its allotted jurisdiction, to enforce rights created by federal statute and to remedy wrongs committed by federal officers under *Page 509 
color of authority granted by federal statutes. No case has been cited which holds that a state court may go outside that field and control the manner in which a federal agency performs or attempts to perform its functions and duties under the Tariff Act or other federal statute where the Federal government has exclusive jurisdiction. Assumption of such power would hamper orderly government and ignore the division of the fields of government of state and nation created by the Constitution. No case has been cited which might justify the invocation of the powers of a state court in this proceeding.
The order should be affirmed, with costs.